Citation Nr: 0407193	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  95-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's bronchial asthma, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an effective date prior to July 22, 1993, 
for the award of a 30 percent evaluation for the veteran's 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to August 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
New York, New York Regional Office (RO) which granted a 30 
percent disability evaluation for the veteran's bronchial 
asthma and effectuated the award as of July 22, 1993.  In 
December 1994, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
September 2003, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

A review of the record reflects that a motion to advance on 
the docket was filed in January 2004.  By letter dated in 
February 2004, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900(c) 
(2003). 

The issue of entitlement to an increased disability 
evaluation for bronchial asthma, currently evaluated as 30 
percent disabling, is the subject of the remand section 
below.


FINDINGS OF FACT

1.  With respect to the issue of entitlement to an earlier 
effective date for the assignment of a 30 percent evaluation 
for bronchial asthma, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
obtained by the RO.

2.  Service connection was established for bronchial asthma 
by rating decision dated in August 1945; a 30 percent 
evaluation was assigned for this disability; the veteran was 
notified of this determination in August 1945; he did not 
perfect an appeal relative to this rating decision.

3.  In December 1950, the service-connected bronchial asthma 
was determined to warrant a 10 percent evaluation; the 
veteran was notified of this decision in January 1951; he did 
not perfect an appeal relative to this rating decision.  

4.  The evidence of record does not reflect receipt of an 
informal claim for an increased evaluation for bronchial 
asthma prior to July 22, 1993.

5.  A claim for an increased VA compensation benefits, VA 
Form 21-526, was received on July 22, 1993; clinical evidence 
was thereafter received which demonstrated increased 
symptomatology, and established entitlement to an increased 
evaluation for the service-connected disability. 


CONCLUSION OF LAW

An effective date earlier than July 22, 1993, for an award of 
a 30 percent evaluation for bronchial asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the issues on appeal arise from a claim 
for an increased evaluation for bronchial asthma.  In this 
context, the Board notes that a substantially complete 
application for increased compensation benefits was received 
in July 1993.  Thereafter, in a decision dated in December 
1993, the RO determined a higher rating evaluation was 
warranted and that the effective date for the increased 
rating evaluation was established from July 22, 1993.  Only 
after this determination was promulgated did the AOJ, in July 
2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to provide VA with any treatment 
records in his possession in support of his claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In this instance, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error in this case.  While the notice provided to 
the veteran in July 2002, was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further evidence was submitted or 
identified by the veteran.  After the notice was provided, 
the RO scheduled the veteran for VA examination, and obtained 
additional VA outpatient treatment reports in this matter.  
Further, the veteran was provided an opportunity to submit 
additional argument and evidence in support of his claim 
during a September 2003 hearing.  There is no other evidence 
that could help substantiate the claim, and no reason to 
further delay a decision with respect to the issue of 
entitlement to an earlier effective date for the award of a 
30 percent evaluation for bronchial asthma.  Therefore, not 
withstanding Pelegrini, to decide this aspect of the appeal 
would not be prejudicial to the claimant.  


Earlier Effective Date

The veteran has claimed entitlement to an effective date 
earlier than July 22, 1993, for the grant of an increased 
disability rating to 30 percent for his service-connected 
bronchial asthma.  The veteran offered testimonial evidence 
in this matter during hearings in December 1994 and September 
2003.  He generally indicated that he experienced progressive 
respiratory symptoms since his release from service.  He also 
described ongoing clinical treatment, and a treatment course 
requiring increasing dosages of prescribed medication.

Under the applicable provisions of 38 U.S.C.A. § 5110(b)(2), 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2).  Therefore, evidence in a claimant's 
file which demonstrates that an increase in disability was 
"ascertainable" up to one year prior to the claimant's 
submission of a "claim" for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues.  A "claim" is defined under 38 C.F.R. 
§ 3.1(p) as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Quarles v. Derwinski, 
3 Vet. App. 129, 134-35 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A review of the record discloses that by rating decision 
dated in August 1945, the RO granted service connection for 
bronchial asthma, and assigned a 30 percent rating evaluation 
for this disability effective from August 8, 1945, the day 
following the veteran's discharge from military service.  The 
veteran was notified of this decision, and of his procedural 
and appellate rights by letter, dated in August 1945; 
however, an appeal challenging this decision was not 
initiated within the prescribed period.  Consequently, the 
August 1945 decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In a December 1950 rating decision, the RO determined that 
the veteran's bronchial asthma was manifested by 
symptomatology which more closely warranted a 10 percent 
rating evaluation.  The record discloses the veteran was 
notified of this decision in January 1951.  He did not 
initiate an appeal of this determination; and that decision 
became final.  Id.

In July 1993, the veteran filed a new claim for an increased 
evaluation for the service-connected bronchial asthma.  In 
support of his contention that symptomatology associated with 
this disorder had increased in severity, the veteran reported 
VA outpatient treatment for his bronchial asthma since 1993.  
In conjunction with this claim, the veteran was afforded VA 
examination in November 1993.  The RO, in a December 1993 
rating decision, increased the rating evaluation for the 
service-connected bronchial asthma from 10 percent to 30 
percent.  The effective date of this increased compensation 
award was July 22, 1993, the date of receipt of the claim.

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for an increased rating 
for bronchial asthma.  The Board has carefully considered 
whether there is any communication from the veteran or his 
representative prior to July 22, 1993, that may be construed 
as an informal claim for such benefit.  However, the Board 
finds that there is no earlier communication that may be 
interpreted as such a claim. The record discloses that the 
veteran did not file an appeal to challenge the August 1945 
rating decision, or subsequent rating decisions issued in 
March 1947 and December 1950.  A review of the record does 
not indicate, nor does the veteran contend that he submitted 
any communication whatsoever to VA between 1951 and July 22, 
1993, the date of VA's receipt of his application, VA Form 
21-526, seeking a higher rating evaluation for bronchial 
asthma.

Furthermore, the Board finds that there is no earlier report 
of examination or hospitalization which could serve as an 
informal claim prior to July 22, 1993.  The Board has 
identified no document - either a communication from the 
veteran or a report of examination or hospitalization - that 
could in any way be construed as a claim for increase for 
bronchial asthma prior to July 22, 1993. 

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 30 percent rating for bronchial asthma at any 
time during the one-year period preceding July 22, 1993.  
See, Scott v. Brown, 7 Vet. App. 184, 189 (1994).  A review 
of these clinical reports reveal no objective medical 
evidence whatsoever in the year prior to July 22, 1993, which 
pertains to his service-connected bronchial asthma, much less 
evidence which indicates that this disorder met the 
requirements for the assignment of a 30 percent rating.  The 
earliest VA outpatient records document treatment for 
complaints relative to the veteran's bronchial asthma is 
dated July 23, 1993.  

It was not until the VA examination in November 1993, 
however, that a complete clinical evaluation of the severity 
of symptoms associated with the veteran's service-connected 
bronchial asthma were documented.  No evidence earlier than 
November 1993 is of record which demonstrated that the 
bronchial asthma was manifested by symptomatology consistent 
with a 30 percent evaluation.  Notably, the VA examination in 
November 1993 was conducted following the veteran's request 
for increased compensation for his service-connected 
disability and, essentially, provided the basis for the 
increased rating award.

After careful review of the record, the Board is unable to 
determine that an effective date prior to July 22, 1993, is 
warranted.  As indicated, the applicable regulation provides 
that the effective date for the award of an increased 
evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if the claim is received within one year from such 
date, otherwise the effective date will be the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Thus, in the absence of evidence 
that an increase in disability occurred during the one year 
period preceding the July 1993 claim, the proper effective 
date for the increased rating award for bronchial asthma is 
July 22, 1993, the date of receipt of the claim. 

Essentially, the veteran has described persistent 
symptomatology since his release from service, and contends 
that the effective date of the increased evaluation is 
warranted prior to July 1993.  The Board finds that the 
preponderance of the evidence is against this claim; and, the 
claim must therefore be denied.  While the Board considered 
the applicability of the benefit-of-the-doubt doctrine, there 
was no approximate balance of positive and negative evidence 
of record, thus, reasonable doubt could not be resolved in 
the veteran's favor.  Accordingly, the appeal is denied.



ORDER

An effective date prior to July 22, 1993, for the award of a 
30 percent evaluation for bronchial asthma, is denied.


REMAND

The Board finds that additional evidentiary development is 
warranted relative to the veteran's claim for an increased 
rating evaluation for his service-connected bronchial asthma.  

The record reflects that the most recent medical examination 
of the veteran's bronchial asthma for compensation purposes 
was conducted between July and August 2002.  During a 
September 2003 hearing, the veteran indicated he experienced 
progressive symptoms associated with his bronchial asthma.  
He stated that use of medication has provided some relief, 
but has not reduced or resolved his symptoms.  It was noted 
that the veteran requires use of two inhalers, and prescribed 
medication.  The veteran reported that he is regularly seen 
every two months at the VA medical facility, and indicated 
that he has undergone clinical evaluation subsequent to the 
August 2002 VA examination.  These medical reports have not 
been associated with the claims folder.  In light of the 
veteran's contentions regarding the progressive nature and 
severity of his bronchial asthma, and his representations 
regarding additional relevant medical evidence, the Board 
finds that further development is warranted regarding the 
service-connected disability. 

The Board finds that the current record is inadequate to 
render a fully informed decision on the issue on appeal.  
Thus, further evidentiary development is warranted with 
respect to this aspect of the appeal.  In this regard, 
contemporaneous and thorough examination would be of 
assistance in clarifying the nature and severity of the 
veteran's disabilities and would be instructive with regard 
to the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is 
warranted.  In view of the above, the case is remanded to the 
RO via the Appeals Management Center in Washington, D.C. for 
the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain copies of 
treatment records from the Bronx, New 
York VA medical facility dated subsequent 
to December 2002, which document 
treatment the veteran received for his 
service-connected bronchial asthma.  

3.  The RO should contact the veteran and 
request that he provide a comprehensive 
statement of the names and addresses, and 
approximate dates of treatment for any 
additional health care providers, who 
treated him for his bronchial asthma, to 
include records pertaining to the 
veteran's May 2000 hospitalization at 
Sullivan County Hospital.  After securing 
the necessary authorizations for the 
release of this information, the RO 
should request any records of medical 
treatment, which have not been associated 
with the claims file.  If the search for 
these records has negative results, 
documentation to that effect should be 
placed in the claims file.

4.  The RO should schedule the veteran 
for a VA examination by a pulmonary 
specialist to determine the severity of 
the service-connected bronchial asthma.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  In addition to 
pulmonary function tests (PFTs), any 
other test or specialized study deemed 
necessary should be performed.

The examiner is requested to discuss the 
frequency of use of inhalational or oral 
bronchodilator therapy, inhalational 
anti-inflammatory medication, courses of 
systemic (oral or parenteral) 
corticosteroids (including high dose 
corticosteroids) or immuno-suppressive 
medications; the frequency of visits to a 
physician for required care of 
exacerbations.  In addition, the examiner 
should also be requested to indicate the 
severity and frequency of asthmatic 
attacks the veteran experiences and 
whether he experiences dyspnea on 
exertion between the attacks.  If dyspnea 
is noted, the examiner should describe 
the severity of this dyspnea.

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for bronchial asthma.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition warranted in this matter.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	AMANDA BLACKMON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



